DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Amendments filed 11/22/2021 have been considered. Claim 1 has been amended. Claims 11-13, 15, and 19-20 have been cancelled. Claims 27-29 have been added. Claims 1-10, 14, 16-18, and 21-29 remain pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claim 16:
The recitation of “the alert system” is indefinite as it lacks antecedent basis. There is no previous positive recitation of ‘an alert system’ in the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-10, and 29 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Jackson (PGPub. 2011/0099716).
With regard to Claim 1:
Jackson discloses: A patient support (1) for supporting a patient, comprising: at least one patient top (10, 11) for supporting a patient's body above the floor, the at least one patient top extending longitudinally for a length, and at least one end support (3, 4) coupled with the patient top to support the patient top for selective adjustment of a longitudinal angle of the at least one patient top relative to a defined pivot point, wherein the defined pivot point is selectively assignable along the longitudinal length of the at least one patient top (patient top 10 & 11 are pivotable via end supports 3 & 4 which allow different pivot points to be achieved due to the speed of movement and overall height of each end support, see Figs. 7-9, 14; [0014, 0051]).
With regard to Claim 2:
Jackson discloses: wherein the defined pivot point is selectively assignable to correspond with a first assignment at the longitudinal center of the at least one patient top and to correspond with a second assignment off-center from the longitudinal center of the at least one patient top (a first pivot point can be created at the center of Ref 10 & 11 and a second pivot point off-center from said first pivot point by changing the speed of the vertical movement and height of Ref 3 & 4, see Figs. 7-9, 14; [0014, 0051]).
With regard to Claim 3:
Jackson discloses: wherein the defined pivot point corresponds with a center of rotation of the patient support for adjustment of the longitudinal angle of the at least one patient top Figs. 7-9, 14; [0014, 0051]).
With regard to Claim 4:
Jackson discloses: wherein the defined pivot point is offset from the at least one patient top by a predetermined distance for accommodating a surgical site of a patient's body as the center of rotation of the patient support (an offset pivot point can be created along Ref 10 & 11 by changing the speed of the vertical movement and height of Ref 3 & 4, see Figs. 7-9, 14; [0014, 0051]).
With regard to Claim 5:
Jackson discloses: further comprising a pivot interface (28, 29, 123) for receiving user assignment of the defined pivot point along the length of the patient top (Figs. 2-3; [0050-0053, 0061, 0069-0074]).
With regard to Claim 6:
Jackson discloses: wherein the pivot interface includes at least one sensor arranged to receive user activation to assign the defined pivot point along the length of the patient top ([0017, 0071, 0074]).  
With regard to Claim 8:
Jackson discloses: wherein the at least one patient top includes a frame including at least one side rail (101a, 101b) extending longitudinally, and a track adjacent (101a’, 101b’) the frame for mounting of the pivot interface (Figs. 1-3).
With regard to Claim 9:
Jackson discloses: wherein the track defines a channel for housing at least one sensor for user activation to assign the defined pivot point along the length of the patient top ([0017, 0069-0074]).
With regard to Claim 10:
Jackson discloses: wherein the channel is open outwardly away from the frame to receive user activation (Figs. 1-3).
With regard to Claim 29:
Jackson discloses: wherein the define pivot point comprises a selected point to remain stationary under selective longitudinal tilting of the patient support top (Figs. 7-9, 14; [0050-0051]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7, 14, 16-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Meyer (PGPub. 2015/0182400).
With regard to Claim 7:
Jackson discloses the invention as described above.
However Jackson does not explicitly disclose: wherein the at least one sensor includes a potentiometer extending along the length of the patient top for receiving user contact at an desired position to assign the defined pivot point along the length of the patient top.
Nevertheless Meyer teaches a hospital bed comprising potentiometer sensors (78) positioned throughout the bed, for the purpose of detecting the angle of individual deck sections and frames ([0110]).
Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Jackson with the teachings of Meyer such that the modifications yield: “wherein the at least one sensor includes a potentiometer extending along the length of the patient top for receiving user contact at an desired position to assign the defined pivot point along the length of the patient top”, for the purpose 
With regard to Claim 14:
Jackson discloses the invention as described above.
However Jackson does not explicitly disclose: further comprising a graphical user interface configured to receive user activation to assign the defined pivot point.
Nevertheless Meyer teaches articulating hospital beds comprising a graphical user interface (68, 74) configured to display information about the bed (Figs. 3B – 6B, 10A), for the purpose of receiving user inputs to change specific settings on the bed and/or the patient ([0186]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the control panel 29 of Jackson with the teachings of Meyer to have a graphical user interface that is configured to control the patient support and display visual indications of the many functions, such that the modification yields: “further comprising a graphical user interface configured to receive user activation to assign the defined pivot point”, for the purpose of easily inputting user commands to the bed and thus changing specific settings of the bed.
With regard to Claim 16:
Jackson (as modified above) discloses the invention as described above.
Furthermore Jackson (as modified above) discloses: wherein the alert system includes a graphical depiction presented on the graphical user interface of the patient top having a graphical indication of the present assignment of the defined pivot point (the combination of Jackson and Meyer as described above would result in an invention that would read on this limitation).
With regard to Claim 17:
Jackson (as modified above) discloses the invention as described above.
Furthermore Jackson (as modified above) discloses: wherein the graphical depiction of the present assignment of the defined pivot point is presented on the graphical user interface according to user activation of at least one of the graphical user interface and a pivot interface for receiving user assignment of the defined pivot point along the length of the patient top (the combination of Jackson and Meyer as described above would result in an invention that would read on this limitation).
With regard to Claim 18:
Jackson (as modified above) discloses the invention as described above.
However Jackson does not explicitly disclose: wherein the pivot interface includes at least one sensor having a potentiometer extending along the length of the patient top for receiving user contact at an desired position to assign the defined pivot point.
Nevertheless Meyer teaches a hospital bed comprising potentiometer sensors (78) positioned throughout the bed, for the purpose of detecting the angle of individual deck sections and frames ([0110]).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Jackson (as modified above) with the teachings of Meyer such that the modifications yield: “wherein the pivot interface includes at least one sensor having a potentiometer extending along the length of the patient top for receiving user contact at an desired position to assign the defined pivot point”, for the purpose of providing an easy and convenient physical method of activating the functions of the patient support.
With regard to Claim 21:
Jackson discloses: A patient support (1) for supporting a patient, comprising: at least one patient top (10, 11) for supporting a patient's body above the floor, the at least one patient top extending longitudinally for a length, at least one end support (3, 4) coupled with the patient top to support the patient top for selective adjustment of a longitudinal angle of the at least one patient top relative to a defined pivot point (Figs. 1, 3, 7, 9, 14), wherein the defined pivot point is selectively assignable along the length of the at least one patient top (Ref 10 & 11 are pivotable via Ref 3 & 4 which allow different pivot points to be achieved due to the speed of movement and overall height of each end support, see Figs. 7-9, 14; [0014, 0051]) and a pivot interface (28, 29, 123) for receiving user 
However Jackson does not explicitly disclose: wherein the at least one sensor includes a potentiometer extending along the length of the patient top for -4-receiving user contact at an desired position to assign the defined pivot point along the length of the patient top.
Nevertheless Meyer teaches a hospital bed comprising potentiometer sensors (78) positioned throughout the bed, for the purpose of detecting the angle of individual deck sections and frames ([0110]).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Jackson with the teachings of Meyer such that the modifications yield: “wherein the at least one sensor includes a potentiometer extending along the length of the patient top for -4-receiving user contact at an desired position to assign the defined pivot point along the length of the patient top”, for the purpose of providing an easy and convenient physical method of activating the functions of the patient support.
Claim 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Meyer and in further view of Cumpson (US Pat. No. 9,078,628).
With regard to Claim 22:
Jackson (as modified above) discloses the invention as described above.
However Jackson does not explicitly disclose: further comprising an alert system for indicating the present assignment of the defined pivot point, wherein the alert system includes a visual indicator that displays a marking at the present assignment of the defined pivot point along the length of the patient top.
Nevertheless Cumpson teaches a selection alert system (40) for a medical imaging table comprising a strip of discrete visual indicator LED lamps (L1 – L22) and a strip of discrete selectors (S1 – S22) that correspond to a respective discrete LED lamp all disposed on a side rail of the medical imaging table, wherein activating a discrete selector will activate the respective LED lamp and thus marking a position point for the table to move towards (Figs. 3-4; Col 4 lines 21-63), for the purpose of easily and conveniently translating the table during medical imaging procedures (Abstract) 
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the virtual movable pivot point of Jackson (as modified above) with the teachings of Cumpson such that the modifications would yield: “further comprising an alert system for indicating the present assignment of the defined pivot point, wherein the alert system includes a visual indicator that displays a marking at the present assignment of the defined pivot 
With regard to Claim 23:
Jackson discloses: A patient support (1) for supporting a patient, comprising: at least one patient top (10, 11) for supporting a patient's body above the floor, the at least one patient top extending longitudinally for a length, at least one end support (3, 4) coupled with the patient top to support the patient top for selective adjustment of a longitudinal angle of the at least one patient top relative to a defined pivot point, wherein the defined pivot point is selectively assignable along the length of the at least one patient top (Ref 10 & 11 are pivotable via Ref 3 & 4 which allow different pivot points to be achieved due to the speed of movement and overall height of each end support, see Figs. 7-9, 14; [0014, 0051])…and a pivot interface (28, 29, 123) for receiving user assignment of the defined pivot point along the length of the patient top (Figs. 2-3; [0050-0053, 0061, 0069-0074]).
However Jackson does not explicitly disclose: a graphical user interface configured to receive user activation to assign the defined pivot point, an alert system for indicating the present assignment of the defined pivot point, wherein the alert system includes a graphical depiction presented on the graphical user interface of the patient top having a graphical indication of the present assignment of the defined pivot point, 
Nevertheless Meyer teaches articulating hospital beds comprising a graphical user interface (68, 74) configured to display information about the bed (Figs. 3B – 6B, 10A) and potentiometer sensors (78) positioned throughout the bed, for the purpose of receiving user inputs to change specific settings on the bed and/or the patient and to detect said changes to the bed ([0110, 0186]).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Jackson with the teachings of Meyer such that the modification yields: “a graphical user interface configured to receive user activation to assign the defined pivot point…wherein the graphical depiction of the present assignment of the defined pivot point is presented on the graphical user interface according to user activation of at least one of the graphical user interface…wherein the pivot interface includes at least one sensor having a potentiometer extending along the length of the patient top for receiving user contact at an desired position to assign the defined pivot point”, for the purpose of easily inputting user commands to the bed, either through 
Furthermore Cumpson teaches a selection alert system (40) for a medical imaging table comprising a strip of discrete visual indicator LED lamps (L1 – L22) and a strip of discrete selectors (S1 – S22) that correspond to a respective discrete LED lamp all disposed on a side rail of the medical imaging table, wherein activating a discrete selector will activate the respective LED lamp and thus marking a position point for the table to move towards (Figs. 3-4; Col 4 lines 21-63), for the purpose of easily and conveniently translating the table during medical imaging procedures (Abstract) 
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Jackson (as modified above) with the teachings of Cumpson such that the modifications would yield: “an alert system for indicating the present assignment of the defined pivot point, wherein the alert system includes a graphical depiction presented on the graphical user interface of the patient top having a graphical indication of the present assignment of the defined pivot point”, for the purpose of providing an easy, convenient, and visible way to change the positions and movements of the patient support.
With regard to Claim 24:
Jackson (as modified above) discloses the invention as described above.
Furthermore Jackson (as modified above) discloses: wherein the alert system includes an LED strip arranged to illuminate a portion of the LED strip as the marking at the defined pivot point along the length of the patient top (Cumpson: Figs. 3-4; Col 4 lines 21-63).
With regard to Claim 25:
Jackson discloses: A patient support (1) for supporting a patient, comprising: at least one patient top (10, 11) for supporting a patient's body above the floor, the at least one patient top extending longitudinally for a length, at least one end support (3, 4) coupled with the patient top to support the patient top for selective adjustment of a longitudinal angle of the at least one patient top relative to a defined pivot point, wherein the defined pivot point is selectively assignable along the length of the at least one patient top (Ref 10 & 11 are pivotable via Ref 3 & 4 which allow different pivot points to be achieved due to the speed of movement and overall height of each end support, see Figs. 7-9, 14; [0014, 0051]). 
However Jackson does not explicitly disclose: a graphical user interface configured to receive user activation to assign the defined pivot point, an alert system for indicating the present assignment of the defined pivot point, wherein the alert system includes a visual indicator that displays a marking at the present assignment of the defined pivot point along the length of the patient top, wherein the visual indicator includes an LED strip arranged to illuminate a portion of the LED strip as the marking at the defined pivot point along the length of the patient top.
Nevertheless Meyer teaches articulating hospital beds comprising a graphical user interface (68, 74) configured to display information about the bed (Figs. 3B – 6B, 10A), for the purpose of receiving user inputs to change specific settings on the bed ([0186]).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Jackson with the teachings of Meyer such that the modification yields: “a graphical user interface configured to receive user activation to assign the defined pivot point”, for the purpose of easily inputting user commands to the bed and thus changing specific settings of the bed.
Furthermore Cumpson teaches a selection alert system (40) for a medical imaging table comprising a strip of discrete visual indicator LED lamps (L1 – L22) and a strip of discrete selectors (S1 – S22) that correspond to a respective discrete LED lamp all disposed on a side rail of the medical imaging table, wherein activating a discrete selector will activate the respective LED lamp and thus marking a position point for the table to move towards (Figs. 3-4; Col 4 lines 21-63), for the purpose of easily and conveniently translating the table during medical imaging procedures (Abstract) 
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Jackson (as modified above) with the teachings of Cumpson such that the modifications would yield: “an alert system for indicating the present 
With regard to Claim 26:
Jackson (as modified above) discloses the invention as described above.
Furthermore Jackson (as modified above) discloses: wherein a graphical depiction is presented on the graphical user interface of the patient top having a graphical indication of the present assignment of the defined pivot point (the combination of Jackson with Meyer and Cumpson would result in a patient support that reads on this limitation).
Claim 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Cumpson.
With regard to Claim 27:
Jackson (as modified above) discloses the invention as described above.
However Jackson does not explicitly disclose further comprising an alert system for indicating the present assignment of the defined pivot point along the length of the patient top, wherein the alert system includes 
Nevertheless Cumpson teaches a selection alert system (40) for a medical imaging table comprising a strip of discrete visual indicator LED lamps (L1 – L22) and a strip of discrete selectors (S1 – S22) that correspond to a respective discrete LED lamp all disposed on a side rail of the medical imaging table, wherein activating a discrete selector will activate the respective LED lamp and thus marking a position point for the table to move towards (Figs. 3-4; Col 4 lines 21-63), for the purpose of easily and conveniently translating the table during medical imaging procedures (Abstract) 
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the virtual movable pivot point of Jackson with the teachings of Cumpson such that the modifications would yield: “further comprising an alert system for indicating the present assignment of the defined pivot point along the length of the patient top, wherein the alert system includes a visual indicator displaying a marking at the defined pivot point along the length of the patient top”, for the purpose of providing an easy, convenient, and visible way to change the positions and movements of the patient support.
With regard to Claim 28:
Jackson (as modified above) discloses the invention as described above.
Furthermore Jackson (as modified above) discloses: wherein the visual indicator includes an LED strip arranged to illuminate a portion of the LED strip as the marking at the defined pivot point along the length of the patient top (Cumpson: Figs. 3-4; Col 4 lines 21-63).
Response to Arguments
Applicant’s arguments, see Remarks filed 11/22/2021, have overcome each and every 112(a) rejection set forth in the Non-Final Rejection filed 8/23/2021. 
In regards to Applicant’s arguments in the most recent Remarks, Examiner respectfully disagrees that the prior art of Jackson and its combinations do not read on each and every claim limitation. Applicant states that “adjustment of the height of each tower base 12, thus can provide the selective tilt angle of the patient support top, and coordinated operation of the height adjustment operation can maintain a selected point along the longitudinal direction of the patient support top 14 to remain relatively stationary as a point of pivoting during tilt adjustment” (see Pg. 8 of Remarks). This coordinated movement of tower bases is a common mechanical feature of tower base beds/support such as Jackson. As can be seen in Figs. 7-9 and 14 of Jackson, the patient supports 10 & 11 are capable of being tilted and vertically adjusted in a coordinated effort via a computer, controller, and user input ([0050-0051]). Thus Jackson is capable of having a selectively assignable pivot point along the length of the patient supports 10 & 11 due to the inherent tilt and height-adjustable functions of the end supports 3 & 4 much in the same manner as the claimed invention as described by Applicant. In this manner, Jackson at least reads on each and every limitation of Claim 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHIB T ZAMAN whose telephone number is (571)272-5017. The examiner can normally be reached Monday - Friday: 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673                                                                                                                                                                                                        
/RAHIB T. ZAMAN/
Examiner
Art Unit 3673